DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/27/2021 with respect to rejection under 35 U.S.C. 112(b) of claims 1, 3, 4 and 5 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 1, 3, 4 and 5 has been withdrawn.
Applicant's arguments filed on 07/27/2021 with respect to rejection under 35 U.S.C. 102(b) but they are not persuasive.
Applicant amended the limitations “when a first block is split into four second blocks, which have a half of a height of the first block and a half of a width of the first block, in both of a vertical direction and a horizontal direction according to a quadtree split, the split value increases by 2 and when the first block is split into two second blocks, which have one of the half of the width of the first block and the half of the height of the first block, in one of the vertical direction and the horizontal direction according to a non-quadtree split, the split value increases by 1 to specify that “the obtaining of the split value” comprises the above steps.
Applicant mentions Hoffer v. Microsoft Corp., 405 F.3d 3326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) cited in MPEP 2111.04 and asserts the “whereby” clause states a condition that is maternal to patentability, and it cannot be ignored in order to change the substance of the invention. In response to this argument, Examiner submits 
Additionally, the Examiner respectfully disagrees with the assertion that the “when” clause in claim 1 recites all cases in the process steps. For example, on Applicant specification, [00132] and FIG. 8 clearly describes that a first block (upper block) can be split into three second blocks (lower blocks). See the example where the first coding unit 800 is spit into second coding units 810 a, 810 b, and 810 c in a vertical direction or second coding units 820 a, 820 b, and 820 c in a horizontal direction. Therefore, Examiner sustain the affirmation that neither of the limitations (when a first block is split into four second blocks, which have a half of a height of the first block and a half of a width of the first block, in both of a vertical direction and a horizontal direction according to a quadtree split, the split value increases by 2) or (when the first block is split into two second blocks, which have one of the half of the width of the first block and the half of the height of the first block, in one of the vertical direction and the horizontal direction according to a non-quadtree split, the split value increases by 1) is required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without either the condition happening (for example, when the when the first block (upper block) is split into three second blocks (lower blocks).
Furthermore, Applicant asserts that the cited references fail to disclose the non-required limitations because by arguing that Li does not disclose or suggest how a split value of a lower block is obtained from a split value of an upper block based on block split condition. 

For the above reasons, it is believed that the rejections should be sustained.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li241 et al. (US 2018/0020241 Al), hereinafter referred to as Li241, in view of Li072 et al. US20180199072A1), hereinafter referred to as Li072 
Regarding claim 1, Li241 discloses an image decoding method comprising (See [0006] - a method of decoding video data). 
obtaining, from a bitstream, split information for splitting an upper block into a plurality of lower blocks: (See [0191] and [0192] - video decoder 30 may obtain one or more split indicator syntax elements that each indicates the number of sub-blocks into which a corresponding block is split. The current quantization group is defined as a group of successive, in coding order, CUs or coding blocks so that coding blocks and a size of the current quantization group is greater than or equal to a threshold. See also [0135] and [0136])
determining a predicted quantization parameter of a current quantization group (See [0133] - predicted quantization parameter); 
	determining a difference quantization parameter of the current quantization group (See [0133] – delta QP);
determining a quantization parameter of the current quantization group, based on the predicted quantization parameter and the difference quantization parameter (See [0133] - determine a QP as a sum of delta QP and the predicted quantization parameter plus an offset.); and
inverse quantizing a current block among one or more blocks in the current quantization group, according to the quantization parameter of the current quantization group (See [0133] - video decoder 30 may inverse quantize, based on the quantization parameter, at least one transform coefficient of a current CU),
Li241 does not explicitly disclose splitting the upper block into the plurality of lower blocks according to the split information: obtaining a split value of one of the plurality of lower blocks using the split information,
However, Li072 from the same or similar endeavor of video coding discloses explicitly disclose splitting the upper block into the plurality of lower blocks according to the split information: obtaining a split value of one of the plurality of lower blocks using the split information (See [0036] and [0053]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Li241 to add the teachings of Li072 as above, in order to partition video data in a flexible way, thus allowing for greater coding efficiency (Li072, [0035]).
Examiner notes that the neither of the limitations (when the upper block is split into four lower blocks, which have a half of a height of the upper block and a half of a width of the -upper block, in both of a vertical direction and a horizontal direction according to a quadtree split, indicated by the slit information , obtaining a split value of the upper block plus 2 as a split value of one of the four lower blocks) nor (when the -upper block is split into two lower blocks, which have one of the half of the width of the upper block and the half of the height of the upper block, in one of the vertical direction and the horizontal direction according to a non-quadtree split indicated by the split information, obtaining a split value of the upper block plus 1 as a split value of one of the two lower blocks) is required by the broadest reasonable interpretation of the claim because 2111.04. 
Moreover, Li241, in view of Li072 Li discloses these two contingent limitations. In [0039], Li241, discloses that in a quadtree-partitioning scheme, a parent node can be split into four child nodes, each child node having a half of a height and a half of a width of the parent node. Moreover, in [0128], Li241, discloses that in a non-quadtree-partitioning scheme, a parent node can be split into two child nodes having one of the half of the width of the first block and the half of the height of the first block, in one of the vertical direction and the horizontal direction. Regarding the split value, Examiner submits that Li241, discloses a tree block structure and that in this type of structure the depth indicates the number of times a block has been split.  For example, depth 0 may relate to a block before any splitting (e.g.  the upper block), depth 1 may relate to blocks created from one splitting of the parent block (e.g. when split into two blocks, the split value is 0+1), depth 2 may relate to blocks created from one splitting of a block at depth 1 or two splitting of a block at depth 0 (e.g. when split into four blocks, the split value is 0+2) as evidenced by Li072 in [0053].
Regarding claim 3, Li241 and Li072 disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Li241 discloses the image decoding method of claim 1, wherein the current quantization group comprises the one or more blocks comprising the current block, and blocks comprised in the current quantization group are inverse quantized according to a same quantization parameter (See [0006] - inverse quantizing, by the video decoder, based on the quantization parameter,).
Regarding claim 4, Li241 and Li072 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Li241 and Li072 discloses the image decoding method of claim 1, wherein 
a split value of one of the plurality of lower block based on the quadtree split indicates that a number of times quadtree split is performed to obtain the current quantization group from a largest coding block, and a split value of one of the plurality of lower block based on the non-quadtree split indicates that the number of times a split that is not the quadtree split is performed to obtain the current quantization group from the largest coding block (See Li241, [0126] - depth values and Li072, [0053] - depth a treeblock structure).
Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome all pending rejections under 35 U.S.C 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
                                                                                                                                                          


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/FABIO S LIMA/Primary Examiner, Art Unit 2486